DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: --ELECTRODE FOR PROSTATE SURGERY AND METHOD OF USING--. 
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1-9 objected to because of the following informalities:  
 Claim 1, line 8: “is forwards protruded” should read –protrudes forward--,
Claim 1, line 10: “is backwards protruded” should read --protrudes backwards--, 
Claim 1, line 12: “an electrocoagulation hemostasis part” should read --for coagulation--,
Claims 2-5 recite similar informalities regarding the protrusion/extension of the anterior & posterior resecting portions, see objection #s 2 & 3 for suggestions for description suggestions,
Claim 8, line 3: “radiuses” should read --radii--,
Claim 9, line 1: “using method” should read --method of use/using-- (both occurrences), 
Claim 9, lines 3 & 4: “lobe of prostate” should read --lobe of a/the prostate-- (both occurrences), 
Claim 9, lines 5-6 & 9-12: “wherein in a peeling process, the electrocoagulation hemostasis is performed on a place to be resected by the convex arc surface (12)” should read --wherein during peeling, a place to be resected is coagulated by the convex arc surface (12)--, 
Claim 9, line 12: “requiring the hyperplasia tissues of the bilateral lobes of the prostate and the hyperplasia tissues of the bilateral lobes of the prostate” should read --acquiring the hyperplasia tissues of the bilateral lobes of the prostate--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim objections (above) are only some of the corrections required and are not a complete list of all informalities and possible corrections. 
Claim 1 recites the limitation “the surface of a prostate tissue layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "two ends" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “two parties” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gloth et al. (U.S. Pat. No. 5749870), herein referred to as “Gloth”.
Regarding claim 1, Gloth teaches an electrode (24, Fig. 3) for a prostate surgery (Col. 1, lines 8-9: surgical instrument adapted to simultaneously resect and fulgurate animal tissue; lines 11-12: such as transurethral resection of the bladder or prostate), wherein the electrode comprises an electrode body (wire 14; Col. 4, lines 34-36: metal wire 14 then emerges from the insulating material at the distal end 22 where the metal wire is configured into the electrode 24), wherein, the electrode body (wire 14) is an arc-shaped sheet structure (see Fig 3D; Col. 5, lines 18-20: As the wire 14 so curves, it gradually flattens from a circular cross-sectional shape to a flattened rectangular cross-sectional shape; lines 39-40: cross-section along line D--D of the rectangular region 35 of electrode 24/wire 14; where a flattened wire creates a sheet shaped structure) and can be matched with the surface of a prostate tissue layer (Col. 1, lines 8-9: surgical instrument adapted to simultaneously resect and fulgurate animal tissue; lines 11-12: such as transurethral resection of the bladder or prostate), and the electrode body (wire 14) is provided with a concave arc surface (top portion 202) and a convex arc surface (outer portion 49); the electrode body (wire 14) comprises a base body (axis 86), an anterior resecting portion (gaps 51) and a posterior resecting portion (small surface 48); the anterior resecting portion (gaps 51) is forwards protruded from the base body (axis 86; see Fig. 3 where gaps 51 have a depth 54 so therefore the sections are protrusions), and the anterior resecting portion (gaps 51) is arc-shaped (Col. 6, lines 21-22: The gaps 51 may be curved, square, rectangular, semicircular); the posterior resecting portion (small surface 48) is backwards protruded from the base body (axis 86; see Fig. 3 where small surface 48 extends beyond axis 86), and the posterior resecting portion (small surface 48) is arc-shaped (see Fig. 3 where small surface 48 is arc shaped); and the convex arc surface (outer portion 49) is an electrocoagulation hemostasis part (Col. 6, lines 19-20: gaps 51 provide electrical arcing. Hence, effective coagulation of tissue is provided by the arcing; where outer portion 49 contains gaps 51).
Regarding claim 2, Gloth teaches wherein the posterior resecting portion (small surface 48) is backwards extended from the base body (axis 86) and is opposite to an extending direction of the anterior resecting portion (gaps 51) (see Fig. 3 where the resecting portions, small surface 48 & gaps 51, are on opposite sides of axis 86).
Regarding claim 3, Gloth teaches wherein a length of the anterior resecting portion (gaps 51) forwards protruded from the base body (axis 86) is greater than a length of the posterior resecting portion (small surface 48) backwards protruded from the base body (axis 86) (Col. 6, lines 26-27: The gaps 51 may be larger in width than in depth or vice versa; lines 31-32: gaps 51 measuring 0.015 inch in width 53 and 0.015 inch in depth 54; Col. 5, lines 40-42: 0.03 inch (FIG. 3D, dimension 206 corresponding to a broad surface 47); where the gaps 51 and small surface are presented as being equal in lengths protruding from axis 86 but if the gaps’ depth is larger than the given width, then protrusion of the gaps will be greater than the protrusion of the small surface 48/posterior resecting portion).
Regarding claim 4, Gloth teaches wherein the length of the anterior resecting portion (gaps 51) forwards protruded from the base body (axis 86) is 0.35 mm-0.85 mm (Col. 6, lines 31-32: gaps 51 measuring 0.015 inch in depth 54; Fig. 3, where 0.015 inch = 0.381 mm).
Regarding claim 5, Gloth teaches wherein the length of the posterior resecting portion (small surface 48) backwards protruded from the base body (axis 86) is 0.2 mm-1.0 mm (Col. 5, lines 39-42: The dimensions of cross-section along line D--D of the rectangular region 35 are preferably 0.03 inch (FIG. 3D, dimension 206 corresponding to a broad surface 47); Col. 6, lines 31-32: gaps 51 measuring 0.015 inch in depth 54; where 0.03 inch – 0.015 inch = 0.015 inch and 0.015 inch = 0.381 mm; where 0.03 inch = 0.762 mm & 0.015 inch = 0.381 mm). 
Regarding claim 7, Gloth teaches wherein a radian of the convex arc surface (outer portion 49) is 11πr/18~2πr/3. (Col. 5, lines 55-61: The rectangular region 35 can vary in size, corresponding to an angle 74 measured from the center point 52. The angle 74 is preferably between 100 degrees and 180 degrees. In a preferred embodiment, the angle 74 is approximately 120 degrees; where region 35 includes outer portion 49 & 11πr/18~2πr/3 = 110-120°).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gloth as applied to claim 1 above, and further in view of Gminder (U.S. Pat. No. 6245069), herein referred to as “Gminder”.
Regarding claim 6, Gloth fails to disclose wherein a height of the electrode body is 1.6 mm-3.1 mm, and a distance between two ends of the electrode body is 3.5 mm-5.5 mm.
However, Gminder discloses an electrode for prostate surgery (Abstract: a high frequency electrode to be used for example in a resectoscope; where resectoscopes use includes prostate surgeries), wherein a height of the electrode body (high-frequency electrode) is 1.6 mm-3.1 mm (Fig. 7, a radius is shown as 3.15 mm but described in Col. 3, lines: dimensions of the preferred electrode are a radius (R) of about 3 mm and this is shown as roughly the height of the electrode), and a distance between two ends of the electrode body (high-frequency electrode) is 3.5 mm-5.5 mm (Fig. 7, see dimensions between the two leads 3 shown as 5 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of Gloth to the height and distance of Gminder for the purpose of the shape not impeding the surgeon’s vision at the surgical site (Col. 2, lines 3-5: As the invented electrodes essentially has the general shape of a loop, it does not impede the surgeon's vision at the surgical site).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gloth as applied to claim 1 above, and further in view of Gonzalez (U.S. Pub. No. 2012/0191089), herein referred to as “Gonzalez”. 
Regarding claim 8, Gloth fails to disclose wherein an outer edge of the anterior resecting portion and an outer edge of the posterior resecting portion are arc surfaces, and radiuses of the two parties are 0.05 mm-0.3 mm
However, Gonzalez discloses an electrode for prostate surgery (Abstract: an electrosurgical instrument; [0087]: Other tissues outside of the nasal cavity may also be treated, such as prostate) wherein an outer edge of the anterior resecting portion (14) and an outer edge of the posterior resecting portion (15) are arc surfaces, and radiuses of the two parties are 0.05 mm-0.3 mm (return electrode edges 114 as well as any other edges such as those around the apertures 115a, 115b, may preferably be smooth, with minimal burrs or sharp point and preferably would have an edge radius (not shown) of at least 0.005 inches; where return electrode 112 has anterior and posterior portions and 0.005 inches = 0.127 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge radius of Gloth to the radius of Gonzalez for the purpose of minimize areas of high currently density that create unwanted tissue effects (Gonzalez: [0062]). Additionally, it is commonly known in the art of electrosurgical devices that smooth electrode surfaces/rounded edges prevent high current density build up. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gloth as applied to claim 1 above, and further in view of Woloszko (U.S. Pub. No. 2005/0251134), herein referred to as “Woloszko”.
Regarding claim 9, Gloth fails to disclose method of using the electrode as claimed in claim 1, wherein the method of use comprises the following steps:
S1: treating a median lobe of prostate, and enucleating a hyperplasia tissue of the median lobe of prostate by using the anterior resecting portion of the electrode, wherein in a peeling process, the electrocoagulation hemostasis is performed on a place to be resected by the convex arc surface; 
S2: treating bilateral lobes of the prostate, and enucleating hyperplasia tissues of the bilateral lobes of the prostate by using the anterior resecting portion of the electrode, wherein in a peeling process, the electrocoagulation hemostasis is performed on a place to be resected by the convex arc surface; and 
S3: requiring the hyperplasia tissues of the bilateral lobes of the prostate and the hyperplasia tissues of the bilateral lobes of the prostate by using the posterior resecting portion (15) of the electrode to back-resect.
However, Woloszko discloses a method ([0032]: a method for transurethral resection of the prostate (e.g., TURP) in which prostate tissue is electrosurgically removed using a probe of the present invention; Fig. 34B; [0154]: In step 900, an electrosurgical probe, such as one of the embodiments described hereinabove with reference to FIGS. 1 through 33B) of using the electrode as claimed in claim 1 (see rejection of claim 1 using Gloth, above), wherein the method of use comprises the following steps: 
S1: treating a median lobe of prostate, and enucleating a hyperplasia tissue of the median lobe of prostate ([0158]: Using the combination of steps outlined for FIG. 34B, hypertrophied tissue, such as polyps or fibroids of uterine tissue, or that of an enlarged prostate, can be volumetrically removed; where this could include a median lobe) by using the anterior resecting portion (end 204, Figs. 11 & 12; note that Fig. 12 only shows one direction of cutting but the device is capable of bi-directional cutting) of the electrode, wherein in a peeling process, the electrocoagulation hemostasis is performed on a place to be resected by the convex arc surface (slot 208 located between ends 204 & 206; [0095]: if coagulation of a deeper region of tissue is necessary (e.g., for sealing a bleeding vessel imbedded within the tissue), it may be desirable to press the active electrode(s) against the tissue to effect joulean heating therein) ([0156]: with respect to the target tissue, whereby a slice or fragment of target tissue is resected during each proximal stroke of the reciprocating probe. During the distal stroke of the reciprocating probe, with the distal return electrode at the leading edge of the electrode assembly, any unsealed small blood vessels severed during the proximal stroke may be coagulated by the electric current flowing distally from the proximal active electrode to the return electrode; where the proximal stroke is the peeling process and the distal stroke is the coagulation step); 
S2: treating bilateral lobes of the prostate, and enucleating hyperplasia tissues of the bilateral lobes of the prostate ([0158]: Using the combination of steps outlined for FIG. 34B, hypertrophied tissue, such as polyps or fibroids of uterine tissue, or that of an enlarged prostate, can be volumetrically removed; where this could include bilateral lobes) by using the anterior resecting portion (end 204, Figs. 11 & 12; note that Fig. 12 only shows one direction of cutting but the device is capable of bi-directional cutting) of the electrode, wherein in a peeling process, the electrocoagulation hemostasis is performed on a place to be resected by the convex arc surface (slot 208 located between ends 204 & 206; [0095]: if coagulation of a deeper region of tissue is necessary (e.g., for sealing a bleeding vessel imbedded within the tissue), it may be desirable to press the active electrode(s) against the tissue to effect joulean heating therein) ([0156]: with respect to the target tissue, whereby a slice or fragment of target tissue is resected during each proximal stroke of the reciprocating probe. During the distal stroke of the reciprocating probe, with the distal return electrode at the leading edge of the electrode assembly, any unsealed small blood vessels severed during the proximal stroke may be coagulated by the electric current flowing distally from the proximal active electrode to the return electrode; where the proximal stroke is the peeling process and the distal stroke is the coagulation step); and 
S3: requiring the hyperplasia tissues of the bilateral lobes of the prostate and the hyperplasia tissues of the bilateral lobes of the prostate by using the posterior resecting portion (end 206, Figs. 11 & 12) of the electrode to back-resect ([0032]: the probe may be manipulated such that the electrode assembly exhibits a gentle brushing motion (e.g., reciprocal motion) with respect to a surface of the target tissue, whereby a relatively thin layer of tissue is vaporized during each stroke; where both forward and reverse motions include removing tissue). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gloth to that of Woloszko for the purpose of providing a method for transurethral resection of the prostate (e.g., TURP) in which prostate tissue is electrosurgically removed and the probe may be manipulated in a plurality of different ways, depending on the condition of the patient and the treatment called for (Woloszko: [0032])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eggers (US 5318564): electrode snare with projections; Hahnen (US 5569244): loop electrode with projections; Tu et al. (US 5876340): curved blade electrode; VanDusseldorp (US 5919190): curved electrode with anterior and posterior portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794